 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 825, International Union of Operating Engi-neers, AFL-CIO (Building Contractors Associa-tion of New Jersey) and Michael Harvan. Cases22-CB-4219 and 22-CB-463821 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 6 May 1983 Administrative Law Judge JoelP Biblowitz issued the attached decision TheUnion filed exceptions and a brief and requestedoral argument, and the General Counsel filed areply briefThe Judge concluded that the Union violatedSection 8(b)(1)(A) and (2) of the Act by failing andrefusing to refer Charging Party Michael Harvanfor employment from its exclusive hiring hallduring 26 September 1979 through 5 November1979 and 23 May through 12 July 1981On 20 January 1984 the Board remanded theproceeding to the judge for the purpose of makingmore specific findings concerning each referralduring the two periods in questionOn 16 May 1984 the judge issued the attachedsupplemental decision wherein he concluded thatthe Union "discriminated" against Harvan by notreferring him during the two periods but neverthe-less did not violate the Act because the GeneralCounsel has not met the burden of establishing bysubstantial evidence that this discrimination wascaused by Harvan's union membership or activityThe General Counsel filed exceptions and a brief,and the Union filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the two decisions ofthe judge and the record in light of the exceptionsand briefs and has decided to affirm the Judge's rul-ings, findings, and conclusions to the extent consist-ent with this Decision and Order 1As already noted, the judge found in his originaldecision that the Union did not refer Harvan foremployment during the two periods and that itsfailure to do so was motivated by its desire topunish Harvan "because of his prior case beforethe Board and his intraunion activities" Althoughthe judge in his supplemental decision continued toadhere to his finding that "it is abundantly clearfrom the [Union's] referral records that Harvanwas discriminated against during the periods in' As indicated above, the Union requested oral argument The requestis denied as the record, exceptions, and briefs adequately present theissues and the positions of the partiesquestion," he reversed his original conclusion con-cerning the illegality of the conduct by holdingthat it was not unlawfulWe agree with the Judge that the Union's refer-ral records2 show that it failed to refer Harvanduring the two periods and that in doing so Dis-patcher Joseph Whittles departed from the hiringhall standards set forth in the Union's collective-bargaining agreement with the Building Contrac-tors Association 3 However, for reasons givenbelow, we find, contrary to the judge's holding inhis supplemental decision, that the Union's failureto refer Harvan resulted from its desire to penalizehim for exercising his protected Section 7 rightsAs pointed out by the judge, the Board found inits 1977 decision4 which involved the same Unionthat it violated Section 8(b)(1)(A) and (2) by refus-ing to refer Harvan because he filed chargesagainst Business Agent Arthur Mazzarella and sup-ported opposition candidates in a union election 5Harvan testified without contradiction as followsconcerning his experiences leading up to and in-cluding the 1981 period When Harvan called theunion hiring hall in mid-September 1979 and in-formed Business Agent Fred Macco 2 weeks in ad-vance of an anticipated layoff that he wished to bereferred as of 25 September, Macco replied that"there would be no problem" Harvan calledMacco on that day, again received his assurancethat there would be no problem, and was told toget in touch with Whittles The latter stated thathe was aware of the provisions of the backpay set-tlement to keep Harvan employed for a year onlong-term jobs but he had no jobs for HarvanEach working day thereafter, Harvan called thehiring hall at 8 a m and 4 30 p m and was giventhe same negative answer Consequently, Harvanfiled on 2 November a charge with the Board con-cerning the Union's failure to refer him and 4 dayslater the Union did refer him to a job 62 These records are summarized in Appendix A and Appendix B of theGeneral Counsel's brief to the Judge and the Board which set forth thename of each individual referred, the dates of the referrals, the employers, the type of work, and the duration thereof (These appendices areattached hereto [omitted from publication] )3 Although our remand order requested the Judge to make specificfindings concerning each referral, we are satisfied that the Judge basedhis findings on an analysis of the referral records and, as indicated above,evaluated the Union's reasons for referring the individuals named therein4 228 NLRB 276 (1977), enfd 568 F 2d 769 (3d Cir 1978)5 A backpay hearing was held in April 1979 when a settlement wasreached as to the amount of backpay and the Union agreed to make referrals to Harvan On 25 September 1979 the Regional Director wrote tothe parties that he was closing the case However, on 16 October 1980,the General Counsel moved to reopen the backpay hearing on theground that the Union had not complied with the referral provisions ofthe settlement agreement On 2 March 1981 the Chief AdministrativeLaw Judge denied the motion6 The collective bargaining agreement between the Respondent andthe Building Contractors Association provides "When a man is referredContinued272 NLRB No 19 OPERATING ENGINEERS LOCAL 825 (BUILDING CONTRACTORS)187As already noted, the 1981 period of nonreferralsfor Harvan extended from 23 May to 13 July 7During the 4 months preceding that period Harvanworked for Triangle where he observed what heconsidered to be contract violations, namely, oper-ation of certain equipment by members of labor or-ganizations other than the Union About two orthree times a week, Harvan notified the lead engi-neer-union steward, who said that the situation wasout of his hands and had been approved by theUnion Harvan and a fellow employee also report-ed this situation to Business Agent Mazzarella onhis fortnightly visits to the site and the latter re-plied that the matter was out of his hands becauseit had been approved by the Union's business man-agerOn 22 May 1981,8 when Harvan was laid off atTriangle, and two or three times each day thereaf-ter until 13 July 1981, Harvan called Whittles, whoreplied that there was no work for him In Juneand early July, Harvan asked Whittles why the sonof Tom Rowe, the Union's vice president, wasworking, and Whittles thereupon referred Harvanto Rowe for the answer to that question Harvanalso asked Whittles why the son of Tony Capone, aunion trustee and lead engineer, had been given ajob and again Whittles suggested that Harvandirect his inquiry to the parentIn September 1982, Harvan, who was engaged ina campaign for the position of president or businessmanager of the Union, distributed literature p_iorto a membership meeting When Harvan enteredthe hall, Capone challenged Harvan's right toattend and told the members that "that s-o-b" washanding out the campaign literature becauseCapone kept his son working during the summermonths and that he, as a member of the Union's ex-ecutive board, had the right to give work toanyoneBased on the Union's own referral records assummarized in Appendices A and B here [omittedfrom publication], we agree with the judge's find-ing that the Union failed to refer Harvan for em-from the hiring hall for employment, he shall continue to retain his posi-tion at the top of the hinng hall list until he has completed 120 hours ofemployment" The judge found that during the 1979 penod the Unionreferred 50 individuals to about 135 jobs, that virtually all of these Ind'viduals had accumulated in excess of the contractual limit of 120 hours ofemployment, and that a majority of those referred had more hours forpension coverage than Harvan7 The judge found that 10 individuals with more than 120 hours ofcovered employment received referrals to a total of 17 jobs that Harvanwas capable of performing, that more than two thirds of these referralswere given 3 days or more after the applicants registered for referral, andthat Harvan had more covered hours than any of the applicants presum-ably because Triangle Sheet Metal Company had specifically requestedhim8 As noted above, the Chief Administrative Law Judge on 2 March1981 issued an order denying the General Counsel's motion to reopen thebackpay proceedingployment during the relevant periods in accordancewith the collective-bargaining agreement It also isclear that the Union has offered no persuasivereason or explanation why it did not refer Harvanfor work in the 1979 and 1981 periods The Boardhas held that a union which, as here, operates anexclusive hiring hall must represent all individualswho seek to utilize the hall in a fair and impartialmanner 9 The labor organization conducting suchan operation has a duty to conform with and applylawful contractual standards in administering thereferral system, and any departure from the estab-lished procedures resulting in a denial of employ-ment constitutes discrimination which inherentlyencourages union membership By engaging in suchconduct in this case, the Respondent has violatedSection 8(b)(1)(A) and (2) of the Act 10While the Board has held that evidence of aunion's motivation is not a prerequisite to a findingof discrimination, this record clearly demonstratesthe Respondent's animus against Harvan Thus, asthe Board found in its earlier decision, which wasenforced by the circuit court, the Union previouslybarred Harvan from any referrals because of thecharges he filed against the Union's officers, includ-ing MazzarellaAlthough Harvan was thereafter assured byunion officials Macco and Whittles that therewould be no problem in referring him on 25 Sep-tember 1979, it is noteworthy from the crucialstandpoint of timing that, despite Whittles' ac-knowledgement of the Union's obligation to referHarvan and indeed to give him preference in thatregard, Harvan was nevertheless denied referralwhen the Regional Director informed the partiesthat the earlier case was closed It was not untilHarvan filed a charge with the Board that Harvanwas given a referralThe second period of discriminatory referralsfollowed (1) the denial of the General Counsel'smotion to reopen the earlier case and (2) Harvan'sfrequent complaints to the union steward and Busi-ness Agent Mazzarella regarding the employmentof members of other labor organizations Thus,upon completion of Harvan's employment on 22May 1981 and until 13 July 1981, Harvan wasdenied referrals by Whittles, who did not challengethe accuracy of his complaint that the sons ofUnion Vice President Rowe and Union TrusteeCapone were given employment by them apparent-ly without recourse to the contractual referral pro-ceduresg Plumbers Local 725 (Powers Regulator), 225 NLRB 138, 143 (1976)" Id at 143, Operating Engineers Local 513 (S J Groves & Sons), 199NLRB 921, 922 (1972) 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat the Union's animus against Harvan re-mained undiminished is vividly demonstrated byCapone's denunciation of Harvan on the groundthat he was handing out campaign literature inorder to retaliate against Capone's action in provid-ing work for his sonIn sum, we conclude, contrary to the judge'sconclusion in his supplemental decision, that thereis ample basis for finding that the Union's failure torefer Harvan during the 1979 and 1981 periods wasunlawfully motivated In this connection, it is wellestablished that the Board may properly rely notonly on the events occurring during those periodsbut also on the background evidence of what tookplace both prior and subsequent thereto Such evi-dence serves to underscore the fact that theUnion's longstanding animus against Harvan con-tinued unabated when it again resorted to the samediscriminatory pattern of nonreferrals which tookplace in preceding yearsAccordingly, we find that the Respondent violat-ed Section 8(b)(1)(A) and (2) of the Act by failingand refusing to refer Michael Harvan for employ-ment during the periods of 26 September through 5November 1979 and 22 May through 12 July 1981ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge set forth in his original decision of 6 May1983, and orders that the Respondent, Local 825,International Union of Operating Engineers, AFL-CIO, Little Falls, New Jersey, its officers, agents,and representatives, shall take the action set forthin the Order as modifiedSubstitute the following for paragraph 2(c)"(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all hiring records, dispatcher lists, referralcards, and other documents necessary to analyzeand compute the amount due Michael Harvan "DECISIONSTATEMENT OF THE CASEJOEL P BIBLOWITZ, Administrative Law Judge Thiscase was tried before me in Newark, New Jersey, onMay 6 and December 2 and 3, 1982 The order consoli-dating cases issued on December 31, 1981, based uponcharges filed by Michael Harvan on November 2, 1979,and November 12, 1981 The consolidated complaint al-leges, and Local 825, International Brotherhood of Oper-ating Engineers, AFL-CIO (Respondent) admits, that atall times material it has maintained and enforced a collec-tive-bargaining agreement covering operators of con-struction equipment employed by employer-members ofBuilding Contractors Association of New Jersey (BCA)and that pursuant to this agreement, and others it main-tains, Respondent has maintained and operated an exclu-sive job-referral system whereby all operators of con-struction equipment must be referred to employment byRespondent The consolidated complaint further allegesthat for two periods•September 25 through November5, 1979, and May 22 through July 13, 1981•Harvan ap-plied to Respondent for referrals, but Respondent refusedto refer him to employment because he filed an unfairlabor practice charge under the Act against Respondentand gave testimony in support thereof, and for other rea-sons other than his failure to tender the periodic duesand initiation fees required under the contract, these alle-gations Respondent deniesOn the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the parties, I make the followingFINDINGS OF FACTI JURISDICTIONBCA, a New Jersey corporation with its principaloffice in Woodbridge, New Jersey, is an association ofemployers engaged as contractors in the building andconstruction industry in New Jersey and other StatesDuring the 12-month period preceding the issuance ofthe consolidated complaint, employer-members of BCAcaused to be purchased, transferred, and delivered toconstruction jobsites in New Jersey construction materi-als and other goods and materials valued in excess of$50,000 which were transported to these jobsites directlyfrom States other than the State of New Jersey Re-spondent admits, and I find, that BCA is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the ActII LABOR ORGANIZATION STATUSRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the ActIII ALLEGED UNFAIR LABOR PRACTICESA BackgroundAs the General Counsel alleges that one of the reasonsfor the discrimination against Harvan was "because hefiled an unfair labor practice charge under the Act andgave testimony in support thereof," it is necessary to ex-amine the past dealings between the parties The relation-ship over the past 10 years has clearly not been harmoni-ous Harvan first filed a charge in 1974 alleging that Re-spondent was unlawfully refusing to refer him to em-ployment, he withdrew this charge when Respondent in-formed him that he was not being referred to employ-ment because he was an owner-operator The RegionalDirector later withdrew his approval of this withdrawaland reinstated the charge because of what the adminis-trative law judge found to be "subterfuge" and "duplici-ty" on the part of Respondent•"Respondent should notbenefit by its falseness to the detriment of one who reliedupon Respondent as being truthful" Operating EngineersLocal 825 (Building Contractors), 228 NLRB 276 at 281(1977) Harvan filed another charge against Respondent OPERATING ENGINEERS LOCAL 825 (BUILDING CONTRACTORS)189in 1975 also alleging that Respondent violated Section8(b)(1)(A) and (2) by failing to refer him to employmentIn its decision, dated February 17, 1977, the Board foundthat Respondent violated Section 8(b)(1)(A) and (2) byrefusing to refer Harvan from November 8, 1973, for dis-criminatory and invidious reasons, including his attemptsto enforce the collective-bargaining agreement and someintraunion politics he had engaged in Id This Decisionand Order was enforced by the United States Court ofAppeals for the the Third Circuit on January 12, 1978586 F 2d 769 (3d Cir 1978) On October 19, 1978, abackpay specification and notice of hearing was issuedalleging that approximately $62,000 was due and owingto Harvan, including $4600 to Respondent's pension fundand $3300 to Respondent's welfare fund on behalf ofHarvan At the hearing (on April 4 and 5, 1979), the par-ties reached an agreement that Respondent would pay$40,000 to Harvan and contribute $6800 to the welfareand pension plans on behalf of Harvan On this basis, onAugust 13, 1979, the General Counsel moved the admin-istrative law judge to dismiss the backpay specification,and on August 16, 1979, he did so On September 25,1979, the Regional Director wrote to the parties that Re-spondent had met its obligation with regard to all theterms of the court judgment, and that he was thereforeclosing the matter 1B The FactsOn September 25, 1979, Harvan was laid off from hisjob2 and was not referred again to employment by Re-spondent until November 6, 1979, 4 days after he filed anunfair labor practice charge against Respondent, al-though he had requested referrals twice daily during thisperiod This is the first period in which the GeneralCounsel alleges that Harvan was unlawfully discriminat-ed againstOn January 20, 1981, Respondent received a specificrequest for Harvan's referral from the Triangle SheetMetal Company (Triangle), where he was employed asan oiler on a truck crane He was laid off from that jobon May 22, 1981, and despite calls to Respondent twice aday requesting referrals he was not referred again to em-ployment by Respondent until July 13, 1981 This periodrepresents the other period of alleged discrimination byRespondentAs stated, supra, the sole allegation herein is that Re-spondent failed and refused to refer Harvan to employ-ment during the two periods in question "because hefiled an unfair labor practice charge under the Act andgave testimony in support thereof, against Local 825 andfor other reasons other than his failure to tender periodic' On October 16, 1980, the General Counsel moved to reopen theabove mentioned matter, based on Respondent's alleged noncompliancewith the terms of the settlement-that it would continue to refer Harvanto employment steadily for year, Respondent alleges that this agreementwas that Harvan would be referred to a job to last the duration of theconstruction season On March 2, 1981, the Chief Administrative LawJudge issued an order denying the General Counsel's motion2 The first referral Harvan received after the settlement was on April18, 1979, on that date he was referred to PKF Mark III ConstructionCompany as an oiler He testified that approximately 2 weeks prior toSeptember 25, 1979, he was informed by the lead engineer on the job thathe had 2 weeks left on the jobdues and initiation fees pursuant to an agreement in con-formity with the provisions of [the Act] " It is thereforenecessary to examine these activitiesThe principal activities were the charges Harvan filedon May 8, 1974, and August 15, 1975, which wereupheld by the administrative law judge, the Board andthe court, and which resulted in Respondent's paying asubstantial amount to Harvan about April 5, 1979, inorder to settle the matter There were a number of addi-tional incidents testified to by Harvan, from January 19,through May 22, 1981, while he was employed by Trian-gle, he observed what he considered contractual viola-tions on the job in that equipment that should have beenoperated by Respondent's members was being operatedby members of the Teamsters and the Laborers UnionsApproximately two or three times a week he and afellow employee notified the lead engineer on the job(the equivalent of a shop steward) of the existence of thissituation, and on each of these occasions the lead engi-neer said that it was out of his hands, it was okayed bythe business manager of the Local Harvan told him thatwas why Respondent had such a high unemploymentrate In addition, Art Mazzarella, Respondent's businessagent for the area, visited the jobsite about once every 2weeks, and on these occasions Harvan and his fellow em-ployee informed Mazzarella of what they believed to becontract violations, on these occasions Mazzarella toldthem that it was out of his hands as it was okayed byRespondent's business managerHarvan testified that in June and early July 1981 hespoke to Joseph Whittles, Respondent's dispatcher, re-garding job referrals given to Tommy Rowe Jr, son ofRespondent's vice president, Tom Rowe In the Juneconversation Harvan asked Whittles, why Rowe Jr wassent out on a number of jobs as an oiler and crane opera-tor and was always working while other of Respondent'smembers were often out of work, Whittles told him toask Rowe Sr In the July conversation, Harvan askedWhittles why he and other members were not being re-ferred while Rowe Jr was always working, Whittleagain told him to see Rowe Sr Harvan also testified thatin June 1981 he called Whittles about Tom Capone, theson of Tony Capone, trustee and a lead engineer of Re-spondent Harvan told Whittles that Tom Capone was onsummer vacation from college and was employed as anoiler on a job on which his father was lead engineerHarvan said that he could not understand how a personcould come right out of college and get a job as an oilerat the jobsite where his father was lead engineer Whit-tles told him to speak to Tony CaponeWhittles testified that Tom Capone has never workedas an operating engineer and Tony Capone never askedhim to refer him to a jobHarvan also testified that on September 27, 1982,3 heattended a membership meeting conducted by Respond-3 The hearing herein commenced on May 6, 1982 it was initially ad-journed in order for the General Counsel to inspect and summarize docu-ments subpoenaed from Respondent It was further adjourned becausethe General Counsel was injured in an automoile accident, and thereforedid not resume until December 2, 1982 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDent At the time of the meeting, Harvan was engaged ina campaign to run for president or business manager ofRespondent, and, in furtherance of that ideal, he distrib-uted campaign literature to the members prior to themeeting Harvan entered the meeting about 15 minutesafter it commenced, and Capone approached him andasked him who authorized him to come into the meetingat the time, Harvan said that he was a paid-up memberof Respondent and was entitled to attend Toward theend of the meeting, while Harvan was returning from themen's room, Capone was addressing the membership,saying "That son of a bitch is out in the parking lothanding out campaign literature because I keep my sonworking during the summer months, and as an ExecutiveBoard Member I have the right to anyone working whoI want" This testimony is undeniedC The Referral SystemRespondent and the BCA were parties to a collective-bargaining agreement effective for the period July 1,1978, through June 30, 1981, Respondent and the Gener-al Counsel stipulated at the hearing that there has beenno change in the operation of the hiring hall (or the con-tractual terms governing its operation) since that timeRespondent admitted that under this agreement it operat-ed and maintained an exclusive job-referral systemwhereby all operators of construction equipment must bereferred to employment by RespondentThe only portions of the collective-bargaining agree-ment relevant to the proceeding herein are as follows2(b) When an Employer states requirements forspecial skills or abilities in his request for employ-ees, the Union shall refer the first applicant on theregister possessing such skills and abilities6 When a man is referrred from the hiring hallfor employment, he shall continue to retain his posi-tion at the top of the hiring hall list until he hascompleted one hundred and twenty (120) hours ofemployment, after which time his name shall be re-registered in proper position as of the date of notifi-cation to the hiring hall of his availabilityThe agreement also provides for a "Limited PreferredStatus List" which basically involves older or physicallyhandicapped employees who are referred to less phys-ically demanding jobs Finally, the agreement providesthe mechanism where an employer may request the re-ferral of a specific employee from the hiring hall withoutregard to priority on the listWhittle's testimony4 paints a substantially differentpicture of the operation of the hall as compared to thatdescribed in the collective-bargaining agreement As setforth above, the collective-bargaining agreement pro-vides that an individual retains his position at the top ofthe list until he has completed 120 hours of employment,Whittles testified that, although the contract specifies 1204 Whittles was not the dispatcher during the previous period whenHarvan was unlawfully denied referrals, as found by the Board, the dispatcher at the time was Fred Macco, who is presently Respondent's bus'ness managerhours, he uses a month's employment because it is easierto figure 5 Whittles also testified that if the man at thetop of the list has been collecting unemployment, and thehall receives a job referral that will only last a day ortwo, Whittles will not offer this job to the individual be-cause it would "screw up the unemployment" of the in-dividual, although there is no evidence that Respondentfailed to refer Harvan to a job for this reasonFinally, Whittles testified to another aspect of his op-eration of the hiring hall not provided for by the collec-tive-bargaining agreement, basically, individuals have tobe employed by covered employers for at least 1000hours each year to be eligible for pension and welfarecoverage ("the name of the game is to try and make thethousand hours") If an individual who has been em-ployed for 2000 hours of covered employment is number1 on the referral list, Whittles testified that he wouldrefer the job to the individual with 200 hours to assisthim in accumulating adequate hours to obtain a pensionD The Actual Referrals September 25 to November5, 1979About early September 1979, after Harvan was in-formed that he would be laid off in 2 weeks, he calledRespondent's business manager Fred Macco and in-formed him that he was told that he had only another 2weeks on the job, and he asked Macco to find anotherjob for him at that time Macco (who did not testify)told him that there would be no problem, that Harvanshould give him a day's notice when he was about to belaid off On the day he was laid off Harvan called Maccoin the morning and told him that he was being laid offthat day Macco told him that there would be no prob-lem, that he should call Whittles that afternoon, whichhe did, he asked Whittles if he had a job for him andWhittles said that he had no work for him From Sep-tember 25, he called Respondent's hall twice each day, at8 a m and 4 30 p m, to see if there were any referralsfor him, on each of these occasions, until November 6,he was told that there was no work available for himRecords subpoenaed by the General Counsel from Re-spondent and its pension and welfare fund establish thatduring this period Respondent referred 50 individuals toapproximately 135 individual jobs 6 All of these individ-uals (with two exceptions) had accumulated in excess of120 hours of employment from no earlier than the end ofAugust until the date of these referrals 7 Additionally,5 This conclusion is open to question If an employee was referred to ajob on October 1 and worked continuously at that job until November 1,then Whittles is correct that he can quickly determine when the manloses his priority on the list However, when the employee only workssporadically beginning October 1, the 120-hour standard is easier to determinec The records herein indicate that Harvan was able to perform, at theleast, a large majority of the jobs within Respondent s junsdiction andthat Respondent was aware of this Additionally a large percentage ofthe jobs referred by Respondent dunng this period was for an oiler's posalon, which Harvan clearly was qualified to perform7 These referrals do not Include referrals where Respondent's recordsindicate that the applicant was specifically requested or the referral waspursuant to the Limited Preferred Status List described supra OPERATING ENGINEERS LOCAL 825 (BUILDING CONTRACTORS)191almost two-thirds of these referrals were made within 2days of the individual's request for referral Finally, myexamination of the pension and welfare fund records es-tablishes that up to this period in question Harvan hadbeen employed for approximately 930 covered hours forthe year, as of the same time, a majority of the applicantswho were successful in obtaining referrals during thisperiod had been employed for more covered hours thanHarvanE The Actual Referrals May 22 to July 13, 1981Harvan was laid off by Triangle on May 22, 1981, at10 a m that morning he called Respondent's office andinformed the operator that he wished to be placed on theout-of-work list, and she said that she would do so Laterthat day he called Whittles and told him that he was outof work and asked if there was any work for him, Whit-tles said that there was not From that day through theday he received his next job referral (July 12, 1981)Harvan called Whittles twice a day asking for work, andon each occasion Whittles told him that there was nowork for himSimilar records for this later period establish that 10applicants (with in excess of 120 hours of covered em-ployment since no earlier than mid-April) received refer-rals by Respondent during this period to a total of 17jobs that Harvan was capable of performing In excess oftwo-thirds of these referrals were given 3 days or moreafter the applicant registered for referral The pensionand welfare records establish that at the time of hislayoff on May 22, 1981, Harvan had been employed forsubstantially more covered hours than any of the 10 ap-plicants who were referred during this period,8 evenmore than Tommy Rowe, who was a lead engineer Thismay be explained by the fact that his prior employer(Triangle) had specifically requested him for the job, andit was steady employment from January through May1981Whittles testified that he knows of no situation whereanother applicant was referred to employment when(pursuant to his above-described method of referring ap-plicants) Harvan should have been referredThe General Counsel, in his brief, alleges that the dis-criminatory actions by Respondent are established by thetiming, the first refusal to refer occurred just as the Re-gional Director informed the parties that he was closingthe prior matter due to compliance with the terms of thesettlement, while the timing of the latter refusal to referoccurred on the first occasion that Harvan was out ofwork subsequent to the Chief Administrative LawJudge's refusal to reopen the prior matter•March 2,1981The General Counsel's bnef states that the pension and welfare fundrecords 'disclose that applicant C Grasz had accumulated overLOCO hours of employment during that time" My examination of theserecords establishes that Grasz was employed a total of 1193 coveredhours for the year 1981, of which approximately 650 hours were workedprior to mid-July 1981F ConclusionIt should initially be noted that the sole allegationherein is that Respondent discriminated against Harvanby not referring him to employment during the two peri-ods in question because of his charges filed with theBoard and for other protected reasons Although testi-mony was elicited from Whittles establishing that his op-eration of the hiring hall is substantially different fromwhat is described in the collective-bargaining agreement,there is no general allegation herein that the hiring hall isoperated in an unlawful manner, my consideration issolely related to how the referral system treated Harvanduring these two periods As the court stated in NLRBv Laborers Local 300, 613 F 2d 203 at 209 (9th Cir1980) "The relevant inquiry in each case is whether theindividual alleging discrimination would have been re-tained on or referred to the job in question but for theanimus which the union harbors against him or her" Ifind that Harvan would have been referred to workabsent his prior activitiesThe record establishes that Harvan was not referred toemployment during the two periods in question Duringthe first period Respondent made approximately 135 re-ferrals to applicants who had recently satisfied the con-tractual 120 hours of employment,9 so they could nothave been ahead of Harvan on the referral list Almosttwo-thirds of these referrals were made within 2 days ofthe applicant registering for referral Additionally,Harvan was capable of performing a large majority ofthese jobs, and yet Respondent presented no record evi-dence" as to why Harvan was not referred to any jobsduring this period 1. The same is true for the secondperiod, although less so There were far fewer referralsto far fewer applicants, but again Harvan received none,without explanation It is true, as pointed out by Re-spondent, that Harvan had steady work during the peri-ods prior to the alleged discriminatory periods, and, infact, had worked more hours up to the period in questionin 1981 than any of the applicants who were referred toemployment during that period, although he had workedfewer hours than two-thirds of those who were referredduring the earlier period Regardless, these two periodsof employment do not establish the lack of animus of thepart of Respondent, rather, the first period of employ-ment resulted from the Board's settlement with Respond-ent on the prior matter, while the second period of em-ployment was based on Triangle's specific request forHarvan9 Contrary to Respondent's position, I find that the contract clearly requires 120 hours of employment, not 120 consecutive hours of employ-mentis Respondent's brief argues many facts that are not in the recordherein, and therefore were not considered by me For example, there arenumerous references to the fact that many of the Jobs referred duringthese two periods were to last only for 1 day However, there is an absence of record evidence establishing why the refusal to refer Harvan toeven 1-day jobs would not be discriminatory" As the court stated in NLRB v Laborers Local 300, supra at 208"When a union introduces an element of discretion into what is otherwisea non discretionary process, the union may be held accountable for dis-cnminatory exercise of that discretion" 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe conclusion therefore appears inescapable to methat Respondent failed to refer Harvan to employmentduring these two periods because of his prior case beforethe Board and his intraunion activities. As stated, supra,Respondent failed to explain why it did not refer Harvanto any of the in excess of 150 referrals it gave to appli-cants who could not have been at the top of its referrallist. This total lack of evidence, together with Harvan'sprior actions and charges, his prior settlement with Re-spondent wherein they paid him in excess of $46,000, andhis more recent complaints regarding the lack of con-tractual enforcement and the practice of nepotism by Re-spondent, together with Capone's statement at Respond-ent's membership meeting, convince me that the absenceof referrals for Harvan during this period was caused bythe continuing animus Respondent harbored toward himdue to his prior charges and present activities in viola-tion of Section 8(b)(1)(A) and (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent described above in sec-tion III, occurring in connection with Respondent's op-eration described above in section I, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.The BCA is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent violated Section 8(b)(1)(A) and (2) ofthe Act by failing and refusing to refer to employmentMichael Harvan during the two periods September 26through November 5, 1979, and May 23 through July 12,1981.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom; I shall also recom-mend that it take certain affirmative action designed toeffectuate the policies of the Act.As I have found that Respondent violated Section8(b)(1)(A) and (2) of the Act by refusing to refer Mi-chael Harvan to employment during the above-men-tioned two periods, I recommend that Respondent makeMichael Harvan whole for the loss of pay and other ben-efits he sustained by reason of the discrimination prac-ticed against him between September 26 and November5, 1979, and between May 23 and July 12, 1981. Back-pay, together with interest, shall be computed in accord-ance with F. W. Woolworth Co., 90 NLRB 289 (1950);Florida Steel Corp., 231 NLRB 651 (1977); and IsisPlumbing Co., 138 NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed12ORDERThe Respondent, Local 825, International Union ofOperating Engineers AFL-CIO, Little Falls, NewJersey, its officers, agents, and representatives shallI. Cease and desist from(a)Refusing to refer applicants for work for discrimi-natory and invidious reasons in violation of Section8(b)(1)(A) and (2) of the Act.(b)In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Michael Harvan whole for any loss of payand other benefits he may have suffered by reason of thediscrimination against him caused by Respondent in themanner set forth above in the section entitled "TheRemedy."(b)Operate the referral system in a nondiscriminatorymanner, and properly and fairly represent all who use itsservices.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its business office, union hall, and any otherplaces where it customarily posts notices to memberscopies of the attached notice marked "Appendix.""Copies of the notice shall also be posted at the Employ-er's place of business if the Employer is willing. Copiesof the notice, on forms provided by the Regional Direc-tor for Region 22, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt thereof in the mannerprovided above. The notices are to be posted for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent and bythe Employer to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.13 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board." OPERATING ENGINEERS LOCAL 825 (BUILDING CONTRACTORS)193APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against applicants for workby refusing to refer them for work because they filedcharges against the Union or engaged in other protectedconductWE WILL operate the referral system in a nondiscrim-inatory manner and will properly and fairly represent allwho use our servicesWE WILL refer Michael Harvan to work in a nondis-criminatory manner and WE WILL make him whole forthe loss of pay and other benefits he sustained as a resultof our discrimination against him during the periods Sep-tember 26 through November 5, 1979, and May 23through July 12, 1981WE WILL NOT any other manner coerce or restrainunion members or applicants for referralLOCAL 825, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIOSUPPLEMENTAL DECISIONJOEL P BIBLOWITZ, Administrative Law Judge OnMay 6, 1983, I issued a decision and recommended Orderin the above-entitled matter wherein I found that Local825, International Union of Operating Engineers, AFL-CIO (Respondent) had violated Section 8(b)(1)(A) and(2) of the Act by failing and refusing to refer MichaelHarvan to employment through the exclusive job-referralsystem provided for in the existing collective-bargainingagreement between Respondent and Building Contrac-tors Association of New Jersey (the Association) TheGeneral Counsel alleged, and I found, that it was onlyduring two periods•September 25 through November 5,1979, and May 22 through July 13, 1981•that this dis-crimination took place Respondent filed exceptions, anda brief in support thereof, to that decision, the GeneralCounsel filed a brief in reply to Respondent's exceptions,in which he cited a Third Circuit decision, NLRB v IronWorkers Local 483, 672 F 2d 1159 (3d Cir 1982), and re-quested that the Board remand the case to me for themaking of more specific findings, or, in the alternative,the Board should adopt my findingsOn January 20, 1984, the Board issued an Order Re-manding Proceeding to Administrative Law Judge inwhich the Board recited my findings and foundThe Administrative Law Judge did not specifywhich applicants for referral were given preferenceover Harvan, the dates of the referrals, and thenames of the employers to whom they were re-ferred Thus, the Administrative Law Judge did notaddress or evaluate all of Respondent's reasons forsaid referrals and did not fully explicate or set forththe basis for his finding that Respondent discrimi-nated against Harvan by not referring him for em-ployment during the two periods in questionThe Board has considered the matter and is ofthe opinion that disposition of the issues presentedin the instant proceeding requires that the Judgemake more specific findings and set forth the basistherefor The Board is therefore remanding the pro-ceeding to Administrative Law Judge Biblowitz forthat purpose 1The Board's Order states that the case is remanded tomefor the purpose of making more specific find-ings concerning each referral during the periods 26September 1979 through 5 November 1979 and 23May 1981 through 12 July 1981, evaluating the rea-sons given by Respondent for said referrals, and set-ting forth the basis for concluding that Respondentdiscriminated against Michael Harvan by not refer-ring him for employment during the foregoing peri-odsIn my decision, I found that during the period of Sep-tember 25 through November 5, 1979, Harvan receivedno referrals, while Respondent referred 50 other individ-uals to approximately 135 jobs, a large majority of whichHarvan was able to perform All of the 50 individuals re-ferred had previously accumulated in excess of 120 hoursof employment 2 Almost two-thirds of these referralswere made within 2 days of the individual's request forreferralHarvan likewise received no referrals by Respondentduring the period May 22 through July 13, 1981 Duringthis period Respondent referred to employment 10 indi-viduals who had previously accumulated in excess of 120hours of covered employment 17 jobs that Harvan wascapable of performing In excess of two-thirds of these17 referrals were given 3 days or more after the appli-cant registered for referralI also found that during this period Harvan com-plained to Joseph Whittles, Respondent's dispatcher, thatthe sons of Respondent's vice president and Respondent'strustee and lead engineer were given preference in refer-rals, Whittles denied such allegation And finally, basedupon a prior Board decision enforced by the court, andpursuant to a settlement arrived at prior to the start ofthe backpay hearing in April 1979, Harvan received ap-proximately $46,800 from Respondent for its previousdiscriminatory conduct toward himAs Respondent referred numerous individuals to em-ployment during these periods without explanation ofwhy Harvan, who should have been above them on thehiring hall list (pursuant to Respondent's rules) and wascapable of performing these jobs, was not referred, Ifound that the "conclusion therefore appears Inescapable1 Citing Local 483, supra2 Art 6 of the collective-bargaining agreement between Respondentand the Association statesWhen a man is referred from the hiring hall of employment, he shallcontinue to retain his position at the top of the hiring hall list untilhe has completed one hundred and twenty (120) hours of employment at which time his name shall be registered in proper position asof the date of notification to the hiring hall of his availability 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDto me that Respondent failed to refer Harvan to employ-ment during these two periods because of his prior casebefore the Board and his intraunion activities."Local 483, supra, cited to me by the Board, is some-what analogous to the instant matter. There, the union'scontract with the association provided that the exclusivehiring hall would be operated in a nondiscriminatorymanner and in accordance with a consent decree enteredwith the court in 1972 as part of the settlement of an em-ployment discrimination suit by the United States againstthe union. The court stated that the administrative lawjudge:. . . went through the referral register in summaryfashion listing the total number of times that eachnamed charging party was bypassed, without refer-ence to, or discussion of, each specific instance.Further, any purported explanation3 or justificationof a bypassing, other than an actual request letter,was either rejected outright by the AU or held tobe relevant only to the issue of damages in the sub-sequent compliance proceeding.The Board affirmed the decision of the administrativelaw judge finding that the union's failure to refer thecharging party violated the Act. The court, disagreeing,stated that "a union may lawfully refer one workerahead of another for any good faith reason which is nei-ther arbitrary nor based on union membership or activi-ty," and that out-of-order hiring hall referrals:. . . do not in themselves constitute violations ofthe Act unless and until the Board finds by substan-tial evidence that the referral was in fact basedupon union membership or activity and that thepurported justification, if any, is mere pretext.The court stated, however, that a union's disregard ofthe contractual rules setting forth the operation of thehiring hall constitutes "strong evidence" of unlawful dis-crimination.The court found fault with the administrative lawjudge for simply setting forth a summary of the totalnumber of instances he felt the charging party was by-passed and not sufficiently discussing the union's defensesto each of these referrals. The court remanded the caseto the Board to articulate "its findings with sufficientspecificity to permit the respondents to mount a mean-ingful defense and this court to perform a meaningfulreview."With these guidelines, I reexamine the instant matter.As an exhibit herein, the General Counsel prepared asummary of Respondent's hiring halls records; this sum-mary sets forth the names of individuals who were re-ferred during the periods in question, together with thereferral dates, the employer, and the type of work per-formed. With this summary I could readily comply withthe Board's remand for more specific findings of the re-ferrals during these periods. However, as this remandalso cites me to the court's holding in Local 483, supra, I3 In the instant matter Respondent never attempted to explain any ofthe situations where Harvan was bypassedmust also reconsider my decision in light of the law asexpressed by the court in that case. Most pertinent hereinis the court's conclusion that the disregard of the con-tractual provisions regulating the hiring hall permittingan individual to be improperly bypassed, while strongevidence of unlawful discrimination, is not enough to es-tablish a violation. The General Counsel must alsopresent substantial evidence that the referral was causedby the individual's union membership or activity.The General Counsel's proof in that respect was prin-cipally Harvan's prior charge filed against Respondentand the fact that he collected $46,800 from Respondentas a settlement of this case at the backpay specificationstage of the case, and in my decision I found it "inescap-able" that this unfair labor practice charge and paymentcontributed to the later discrimination against Harvan.However, counsel for Respondent, in his brief in supportof exceptions, argued that during the hearing I statedthat the prior Board case would be used solely for back-ground purposes, and that no finding of animus would bebased upon it. Upon reconsideration, I find that my find-ing that it was inescapable that the discrimination againstHarvan was caused by the prior Board matter is contraryto my statement at the hearing that the prior Board deci-sion would not be considered to establish animus, and Itherefore reverse that finding. Is there any other substan-tial evidence to establish that union membership or activ-ity caused Respondent's discrimination toward Harvanduring these two periods? I find there is not. Harvan tes-tified about complaints he made to Whittles regardingpriority in referrals allegedly given to the sons of Re-spondent's vice president and Respondent's trustee; how-ever, these incidents occurred in June or July 1981, longafter the first period of alleged discrimination and afterthe commencement of the second period. In addition,there is no evidence connecting the discrimination tothese complaints. Harvan also testified that in early 1981he complained to the lead engineer on his job and to Re-spondent's business agent about alleged unremedied con-tractual violations on the job. Again, this occurred afterthe first period of discrimination and, regardless, there isno evidence connecting this activity to the discrimina-tion. Finally, Harvan testified uncontradicted that, at aregular membership meeting of Respondent in September1982, the trustee of Respondent whom Harvan had com-plained about, expressed hostility toward Harvan due tothese complaints. However, there is no allegation orproof that he was an agent of Respondent. In addition,this incident occurred in excess of a year after the lastperiod of discrimination and there is no proof that it isconnected to the discrimination.In summary, I find that it is abundantly clear from Re-spondent's referral records that Harvan was discriminat-ed against during the periods in question. However,under the law set forth by the court in Local 483, supra,the General Counsel has the burden of establishing bysubstantial evidence that this discrimination was causedby union membership or activity The General Counselhas not met this burden, and the consolidated complaintis therefore dismissed. OPERATING ENGINEERS LOCAL 825 (BUILDING CONTRACTORS)195CONCLUSIONS OF LAW1 The Association is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act2 Respondent is a labor organization within the mean-ing of Section 2(5) of the Act3 Respondent has not engaged in any conduct in vio-lation of the Act as alleged herein[Recommended Order for dismissal omitted from pub-lication]